Citation Nr: 0023483	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  95-32 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder, including as secondary to service-connected 
brucellosis.

2.  Entitlement to a compensable rating for service-connected 
brucellosis.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to March 1946, 
and from September 1947 to December 1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 rating decision by the RO which, in 
part, granted service connection and a noncompensable rating 
for brucellosis; the veteran appeals for a compensable 
rating.  The RO decision also denied service connection for a 
neurological disorder, including as secondary to service-
connected brucellosis, and the veteran appeals that 
determination as well.  The RO handled the case as involving 
these two separate issues, and the Board will do likewise, 
although the issues overlap to some degree. 

The Board notes that the RO granted service connection and a 
30 percent rating for vestibular dysfunction, as being 
secondary to streptomycin treatment in service for 
brucellosis.  The veteran does not appeal this evaluation.  
It should be understood that references by the Board, in the 
present decision, to claimed neurological or other residuals 
of brucellosis are meant to pertain to those residuals other 
than the already service-connected vestibular dysfunction.


FINDINGS OF FACT

1.  The veteran's current neurological disorder, including 
polyneuropathy and neurological problems associated with a 
low back condition, began many years after service and was 
not caused by any incident of service or by his service-
connected brucellosis.

2.  The veteran's service-connected brucellosis is inactive; 
he does not have a chronic form of brucellosis; and previous 
brucellosis has resulted in no chronic residuals or 
complications (other than service-connected vestibular 
dysfunction which is rated separately and not involved in the 
current appeal).



CONCLUSIONS OF LAW

1.  The veteran's current neurological disorder was not 
incurred in or aggravated by service, and is not proximately 
due to or the result of service-connected brucellosis.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.310 (1999).  

2.  The criteria for the assignment of a compensable rating 
for service-connected brucellosis are not met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.88b, Diagnostic 
Code 6316 (1996 and 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from July 1943 
to March 1946, and from September 1947 to December 1952.  
During his second period of service, he performed duties of a 
physician (a profession he has practiced to the present day).  
His service medical records show that he was treated for 
brucellosis at hospitals from July 1948 to October 1948 and 
from December 1948 to March 1950.  The records note typical 
symptoms such as fever and fatigue.  As to orthopedic 
symptoms, only minor complaints were noted, including 
swelling in the ankles and pain in the right wrist and knees.  
Following the veteran's last treatment for brucellosis, a 
medical board found he had been cured of the disease, and he 
was returned to duty in March 1950.  At a November 1952 
service separation examination, the spine and neurological 
system were normal on clinical evaluation.  On a medical 
history form for the examination, the veteran reported that 
he had acute brucellosis in 1948-1950, still had monthly 
attacks, and had a vestibular disturbance from streptomycin 
which had been administered for the brucellosis.  The service 
medical records do not show a chronic spine or neurological 
condition.

There is no post-service medical evidenc of a spine or 
neurologic condition until 1990.

A May 1990 private medical record notes the veteran was seen 
for low back pain and lower extremity symptoms.  He gave a 
history that the low back symptoms developed several weeks 
ago after he was weeding in the garden, and he thereafter 
developed symptoms in both lower extremities.  He reported a 
past medical history of brucellosis treatment in service and 
of the condition being asymptomatic for years.  Following 
clinical testing in May 1990, the diagnoses were lumbar 
spinal stenosis with radiculopathy (right leg more than left 
leg) and possible peripheral neuropathy.  The veteran 
underwent a decompression of his lumbar spinal stenosis in 
May 1990.  Later that month, a private physician noted that 
the veteran appeared to have chronic axonal polyneuropathy 
and probably had symptoms from this extending over the past 
three years.  The doctor reported that a low B-12 level was a 
possible explanation for the peripheral neuropathy and that 
neurobrucellosis was also considered because of the previous 
infection.  A June 1990 medical report noted that recent 
electrodiagnostic studies were consistent with diffuse 
polyneuropathy of the axonal type.  In August 1990, a private 
physician evaluated the veteran for his continuing peripheral 
neuropathy.  The impressions included history of spinal 
stenosis, status post decompression, with resolution of back 
symptoms; peripheral neuropathy, probably due to a 
combination of factors including brucellosis and B-12 
deficiency; and history of brucellosis.  Electrodiagnostic 
testing in December 1991 led to an impression of diffuse 
peripheral polyneuropathy of axonal type.

The veteran filed his initial claim for service connection 
for brucellosis in August 1993.  He maintained that 
brucellosis medication treatment in service had resulted in a 
vestibular condition.  He further asserted that the 
brucellosis resulted in discitis with spinal stenosis and 
neuropathy with right sciatica.  

The veteran was afforded a VA orthopedic examination in 
November 1993.  He gave a history of low back pain for 4 
years, weakness of both legs, and a low back operation in 
1990.  It was noted the veteran had practiced orthopedic 
surgery for years.  The examination diagnosis was residual 
low back pains by history due to lumbar stenosis and 
postoperative symptoms.

VA neurological examination in November 1993 led to diagnoses 
of gait ataxia secondary to vestibular damage from 
streptomycin treatment of brucellosis in 1948, and residual 
of spinal stenosis and surgery in 1990 with loss of knee 
jerks and ankle jerks bilaterally, bilateral foot drop, and 
sensory deficit of L4, L5, and S1 root zones.  The examiner 
also commented that "[a]ccording to the veteran" the spinal 
stenosis is presumably related to discitis associated with 
the brucellosis infection in 1948.

A VA ear examination in November 1993 noted a history of the 
veteran being treated many years ago with streptomycin for 
brucellosis.  The impression was dysequilibrium probably 
secondary to streptomycin therapy in the 1940s.

In May 1995, the veteran testified at a hearing before a 
Hearing Officer at the RO in conjunction with his claims.  
The veteran noted that he was an orthopedic surgeon and felt 
that his brucellosis was responsible for his lower extremity 
neurological problems.  He said that he had neuropathy and 
resultant fatigue in his legs which he attributed to 
spondylitis claimed as a result of his brucellosis in 
service.  The veteran testified that he began to experience 
increasing back pain and eventually developed a neuropathy 
and a radiculitis.  He indicated that he first noticed 
neurological symptoms in his lower extremities in 1988.  The 
veteran noted that the results of a magnetic resonance 
imaging study showed a markedly constricted spinal canal at 
various levels of the lumbar spine, for which a laminectomy 
was performed.  He indicated that he improved markedly 
subsequent to the surgery but that he never had complete 
resolution of pain.  The veteran also submitted copies of 
medical literature that listed sacroiliitis and spondylitis 
as possible manifestations of brucellosis.

In July 1997, the veteran was afforded a VA examination for 
systemic conditions.  It was again noted that he was a 
doctor.  The examiner said that obviously the veteran was 
long ago over his brucellosis, and that obviously he had gone 
through a lifetime without any constitutional residuals of 
brucellosis.  The examiner noted that the veteran suffered 
from lumbosacral spine stenosis and that the veteran 
contended that this "old age" disorder was a direct 
complication of a brucellar spondylitis.  The examiner 
indicated that the medical evidence during the veteran's 
service did not document symptoms of low back pain associated 
with his brucellosis.  The examiner said he saw absolutely no 
relationship between the veteran's brucellosis of fifty years 
ago (during service) and his lumbosacral spinal stenosis of 
more recent vintage.  The examiner added, however, that he 
(the examiner) was not an orthopedist and that his (the 
examiner's) opinion was "worthless."  The final diagnosis was 
"Examined for residuals of brucellosis-none found.

The veteran was thereafter scheduled for VA neurological and 
orthopedic examinations in November 1997, but he failed to 
report to them.  

In February 2000, the Board requested an expert medical 
opinion from the Veterans Health Administration (VHA) with 
regard to the veteran's claims.  

In April 2000, the Chief of the Infections Disease Section of 
the Bronx VA Medical Center rendered a VHA opinion with 
regard to the veteran's claims.  At the outset, the doctor 
indicated that he reviewed the medical record of the veteran, 
reviewed the literature citations submitted by the veteran, 
and also referred to available literature describing the 
various clinical presentations of brucellosis.  The doctor 
answered the indicated questions as follows:

1.  Are there any current neurological 
residuals for the veteran's brucellosis 
in 1948-1950?

The principal neurological complications 
of brucellosis are meningitis and/or the 
consequences of spondylitis which may 
include radicular neuropathy.  Each of 
these complications, while they may be 
chronic in nature, generally manifest 
within a time-frame near that (within 1 
year) of the initial infection.  There is 
some evidence from symptoms recorded in 
the medical record that the appel[l]ant 
may have experienced meningitis as part 
of his manifestations of brucellosis.  
The description of chronic headache with 
relapsed fever is consist[e]nt with this 
aspect of the disease.  However, it is 
evident from subsequent records that, 
following treatment, he was free of 
symptomatic sequelae for a period of 
greater than 2 decades.  This is not 
consistent with ongoing chronic disease 
caused by inadequately treated 
brucellosis.  

The appellant[']s principle neurological 
deficit stemming from the time of his 
infection was vestibular toxicity as a 
result of aminoglycoside toxicity.  

His subsequent neurological complications 
are lower extremity neuropathy due to 
spinal stenosis.  It is conceivable that 
a predisposition to subsequent 
degenerative joint disease of the spine 
might arise from a remote episode of 
acute spondylitis.  However, the record 
reveals no diagnosis of spondylitis 
during the course of treatment of his 
brucellosis.  Spinal x-rays were reported 
as normal several months into the course 
of his active disease and he was 
subsequently free of symptoms 
consist[e]nt with acute or chronic 
spondylitis for many years.  Therefore, 
the record does not support a conclusion 
that there are current neurological 
residuals that result from the 
appellant's brucellosis in 1948-50 other 
than vestibular toxicity due to 
aminoglycosides.

2.  What is the medical etiology of the 
veteran's polyneuropathy, peripheral 
neuropathy, and lumbar stenosis, and what 
is the medical likelihood that 
brucellosis in 1948-1950 caused any 
current polyneuropathy, or other current 
neurological residuals or caused lumbar 
stenosis.

He developed spinal stenosis in the late 
1980's leading to laminectomy in 1990.  
My expertise is not in neurology.  But I 
believe that the available neurologic 
reports attributing neuropathy and 
radiculopathy to spinal stenosis and 
possible Vitamin B12 deficiency amply 
explain his symptoms.  This is further 
supported by his marked symptomatic 
relief following laminectomy.

The appell[a]nt suggests that 
reactivation of brucellosis might be 
responsible for some of the neuropathic 
symptoms beginning in the late 1980's.  
An an[a]logy was drawn to the latent 
manifestations of tuberculosis, another 
infection that may cause chronic and 
long-term complications, and that is 
capable of reactivating decades after the 
initial infection occurs.  There is no 
evidence, to my knowledge, that 
brucellosis has a similar capacity for 
reactivation after decades of remission.  
Evidence that would be supportive of an 
association between brucellosis and the 
app[e]ll[a]nt's later symptoms might 
include a high brucellosis antibody 
titer, a positive culture, or pathology 
consist[e]nt with chronic inflammation of 
an infectious nature.  Such evidence is 
not presented.  Also, the surgical 
findings by the appellant's own report 
were not consist[e]nt with the 
pathophysiology of spondylitis or 
discitis caused by either brucellosis or 
tuberculosis.  I could find no 
association between spinal stenosis and 
brucellosis in the absence of current or 
prior skeletal inflammatory disease.  
Therefore, without objective evidence to 
the contrary having been presented, I do 
not find compelling evidence that 
brucellosis in 1948-1950 caused any 
current polyneuropathy, or other current 
neurological residual or caused lumbar 
stenosis.


II.  Legal Analysis

The veteran claims service connection for a neurological 
disorder, including as secondary to service-connected 
brucellosis.  He also claims a compensable rating for 
service-connected brucellosis.  His claims are well grounded, 
meaning plausible.  38 U.S.C.A. § 5107(a).  The file shows 
the evidence has been developed to the extent possible, and 
there is no further VA duty to assist the veteran with his 
claims.  Id. 

A.  Service connection for a neurological disorder

Service connection may be granted for a disability resulting 
form a disease or injury incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310(a).

The veteran served on active duty from 1943 to 1946, and from 
1947 to 1952.  During his second period of service he was 
treated for brucellosis (which is now service connected).  
The service medical records do not show a chronic back or 
neurological condition due to the brucellosis or otherwise.  
The first post-service medical evidence of chronic back and 
neurological problems is from 1990, many years after service.  
Although the veteran has at times been inconsistent in his 
history, he generally has stated his symptoms developed in 
the late 1980s.   The medical evidence from the 1990s shows 
the veteran has had some neurological symptoms associated 
with spinal stenosis of the lumbar spine, as well as 
neurological problems associated with a general 
polyneuropathy.

Some medical records from the early 1990s suggest that the 
veteran's neurological disorder may be partly related to his 
service-connected brucellosis, although medical comments to 
this effect appear to be either equivocal or a recitation of 
the veteran's own stated opinion.  It is acknowledged that 
the veteran himself is a doctor and his opinion on the 
etiology of his neurological disorder must be considered.  
However, his opinion conflicts with contemporaneous medical 
records from his service, showing no chronic neurological 
condition, and conflicts with the fact that no neurological 
disorder was shown for many years after service.  The 1997 VA 
examination, despite the comment by the examiner that his 
opinion was "worthless," essentially concluded that the 
veteran's current neurological problem began years after 
service and was not related to the service-connected 
brucellosis.  The Board finds that the most probative medical 
opinion of record is the 2000 VHA medical opinion, which 
likewise opined that the veteran's current neurological 
problem began years after service and was not related to the 
service-connected brucellosis.  This VHA opinion was based on 
an independent and thorough review of all the evidence; it 
provides the most cogent rationale for the conclusion made by 
the doctor; and it is accepted by the Board as being the most 
persuasive medical opinion on file.

While there is evidence for and against the claim, the weight 
of the credible evidence demonstrates that the veteran's 
current neurological disorder began years after service, and 
it was not caused by any incident of service or by his 
service-connected brucellosis.  A neurological disorder was 
not incurred in or aggravated by service, and it is not 
proximately due to or the result of service-connected 
brucellosis.  The requirements for either direct or secondary 
service connection for a neurological disorder are not met.  
The Board finds that the preponderance of the evidence is 
against the claim.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Compensable rating for brucellosis

The veteran maintains that a compensable rating is warranted 
for his service-connected brucellosis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Board notes that during the pendency of the veteran's 
appeal, the rating criteria for brucellosis were revised, 
effective on August 30, 1996.  Either the old or new version 
of the regulation may apply, whichever is most favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the old criteria, in effect prior to August 30, 1996, 
complications from brucellosis (Malta or undulant fever), 
such as arthritis, endocarditis, uveitis, etc., are to be 
rated separately.  Chronic forms of brucellosis are rated as 
follows:  moderate brucellosis, with infrequent febrile 
episodes, but with fatigability, moderate depression, etc., 
warrants a 10 percent evaluation; moderately severe 
brucellosis, with febrile episodes not more frequently than 
once in three months, warrants a 30 percent evaluation; and 
severe brucellosis, with frequent febrile episodes, warrants 
a 50 percent evaluation.  A 100 percent rating is assigned if 
brucellosis is found as an active incapacitating febrile 
disease (initial or recurrent episode) with arthritis, 
endocarditis, uveitis or other complications.  38 C.F.R. § 
4.88b, Diagnostic Code 6316 (1996).

Under the new criteria, in effect since August 30, 1996, 
brucellosis as an active disease is rated at 100 percent.  
Thereafter, residuals such as liver or spleen damage or 
meningitis are rated under the appropriate system.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6319 (1999).

As pointed out earlier in the present Board decision, 
compensation has been separately awarded by the RO for 
vestibular dysfunction associated with medication 
administered in service for brucellosis, and the rating for 
such vestibular dysfunction is not on appeal.  As discussed 
above, as to the claim for service connection for a 
neurological disorder, the Board has found that the veteran's 
current neurological disorder is not associated with his 
brucellosis.  The present issue involves whether a 
compensable rating is permitted for any other manifestations 
or residuals of the service-connected brucellosis. 

The medical evidence from recent years, including VA 
examinations, establishes that the veteran does not now have 
active brucellosis, and thus a rating for active brucellosis 
under the old or new rating criteria is not in order.  It is 
not shown that he currently has a chronic form of brucellosis 
of moderate degree (with infrequent episodes but with 
fatigability, moderate depression, etc.) as required for a 10 
percent evaluation under the old rating criteria.  The recent 
medical evidence also demonstrates that the only chronic 
residuals from prior brucellosis is vestibular dysfunction 
(which is separately evaluated and not involved in the 
present appeal), and thus there are no other brucellosis 
residuals or complications which could be rated under the old 
or new rating criteria. 

The weight of the evidence indicates that the veteran's 
service-connected brucellosis is noncompensable under either 
the old or the new rating criteria.  Moreover, such has been 
the case since the effective date of service connection, and 
there is no basis for "staged ratings" for the condition.  
See Fenderson v. West, 12 Vet. App 119 (1999).  As the 
preponderance of the evidence is against the claim for a 
compensable rating for brucellosis, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

Service connection for a neurological disorder, including as 
secondary to service-connected brucellosis, is denied.

A compensable rating for service-connected brucellosis is 
denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

